DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a diaphragm” disclosed as reference number 100 and the diaphragm includes a subcomponent recited as a flexible member (disclosed as reference number 100a).  As recited, “the flexible member conforms to and seals against the elongated seat member”.  However, claim 1 also recites “the flexible member comprising a rubber matrix and a reinforced fabric embedded in the rubber matrix”.  The reinforced fabric is reference number 103 and is between upper and lower layers (102 and 104) of the diaphragm.  Lower layer 104 appears to overlap in scope with the flexible member (100a).  So, it appears that claim 1 is inconsistent with the specification as the reinforced fabric is not embedded in a rubber matrix of the flexible member (100a).

Claims 1-23 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a diaphragm” disclosed as reference number 100 and the diaphragm includes a subcomponent recited as a flexible member (disclosed as reference number 100a).  As recited, “the flexible member conforms to and seals against the elongated seat member”.  

In light of the above, the claims are treated as best understood and based on potential amendments.  The below rejections should be used as guidance for further prosecution beyond only addressing the 35 USC 112 issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 12, and 54 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Stweart, Jr. et alia (US Patent Number 3,083,943), hereinafter “Stewart” in view of Boteler (US Patent Number 3,026,909) and Scott et alia (US Patent Number 4,887,516), hereinafter “Scott”.
Re claim 1, Stewart discloses a fluid control valve (see Fig. 2) comprising: a cover portion (12) with a first inner surface; a body portion (including ref. nos. 16, 28, 30, 31) with a second inner surface, the body portion including an elongated seat member (31) substantially 
Boteler discloses a similar diaphragm valve.  Boteler specifically discusses the tensile forces that are concentrated in the fabric layers 22 (see col. 2, lines 36-40 and 62-64).  However, these forces tend to bias the diaphragm to the first, inverted, open position rather than the second, closed position.
Scott discloses embedding reinforcing fabric in a diaphragm (see claim 7) to create a spring effect.  Scott discusses biasing in the upward, open direction (see col. 4, lines 18-21).  But Scott also discusses that it is understood that the downward-acting spring effect is an obvious variation (see col. 4, lines 22-26).
Taking the device of Stewart (with the teachings of the tensile force in Boteler), then modifying the spring effect based on the teachings of Scott, one of ordinary skill in the art would 
Re claim 5, the references are silent as to the overall dimensions of the device and the thickness of the flexible member.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have sized the diaphragm valve (and the flexible member) larger or smaller based on the desired flow rate and pressure in the system with the flexible member being sized to withstand the forces but not being too large.  Thus establishing the thickness of the flexible member as a results effective variable.  One of ordinary skill in the art would have selected a thickness of the flexible member to be in a range of 0.30 inch (7.62 mm) to 1.0 inch (25.4 mm) where such a flexible member would sufficiently open and close the valve while not being overly large.
Re claim 12, the modified Stewart discloses the inner surface of the cover portion has a concave profile.
Re claim 54, with the modifications set forth with respect to claim 1, the diaphragm would be biased to the second, closed position when fluid pressure on either side of the diaphragm are equal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753